Citation Nr: 1334916	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  06-28 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether the reduction of a 60 percent rating for bilateral pleural plaques due to asbestos exposure to a noncompensable (0 percent) rating effective April 1, 2008, was proper. 

2.  Entitlement to a rating in excess of 0 percent for bilateral pleural plaques due to asbestos exposure for the period since April 1, 2008. 

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), including as secondary to bilateral pleural plaques due to asbestos exposure. 


REPRESENTATION

Appellant is represented by: Michael E. Wildhaber, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to June 1956. 

This matter is on appeal from the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).

In January 2009, the Veteran presented testimony at a Board hearing, which was chaired by the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.

There were two prior Board decisions in this appeal.  In February 2009, the Board denied a rating in excess of 60 percent for bilateral pleural plaques due to asbestos exposure for the period prior to April 1, 2008.  The Board also denied a compensable rating for bilateral pleural plaques due to asbestos exposure for the period since April 1, 2008, denied service connection for COPD, and denied restoration of a 60 percent rating for bilateral pleural plaques due to asbestos exposure.  

In a February 2011 Memorandum Decision, the Veterans Claims Court set aside the Board's February 2009 decision insofar as it concerned restoration of the 60 percent rating for bilateral pleural plaques since April 1, 2008, an increased rating for bilateral pleural plaques since April 1, 2008, and service connection for COPD.  The Board's decision regarding the rating for bilateral pleural plaques prior to April 1, 2008 was not disturbed.  

In a decision dated in June 2012, the Board again denied a compensable rating for pleural plaques due to asbestos exposure since April 1, 2008, denied service connection for COPD, and denied restoration of a 60 percent rating for bilateral pleural plaques due to asbestos exposure since April 1, 2008.  The Court Clerk vacated the Board's June 2012 decision, and remanded these issues back to the Board for development consistent with the Joint Motion.

The Board notes that it is unclear from the record whether the issue of service connection for COPD is properly on appeal.  The Veteran first claimed entitlement to service connection for COPD in a November 2005 VA Form 21-4138, which was accepted as a notice of disagreement regarding the rating issue.  A rating decision on the service connection claim was never prepared.  Rather, the issue of service connection for COPD was added to the June 2006 statement of the case addressing the appeal of the rating for bilateral pleural plaques due to asbestos exposure.  

In fact, the March 2005 rating decision from which that statement of the case stemmed did not mention the issue of service connection for COPD and made no findings regarding, or mention of, COPD.  However, by treating the issue as if it were part of Veteran's timely filed substantive appeal, VA has waived any objections as to this matter.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  

The Board also notes that the Veteran's claim has not been prejudiced by the failure of the RO to initially adjudicate the issue of entitlement to service connection for COPD as in the March 2008 supplemental statement of the case, the RO adjudicated the substance of the issue, finding that COPD was not related to asbestos exposure.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In reviewing this case the Board has not only reviewed the physical claims file, but also the file on the Virtual VA and VBMS system to insure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time of the rating reduction of bilateral pleural plaques to 0 percent, there had been no improvement in the level of disability.  

2.  From April 1, 2008, to January 15, 2009, bilateral pleural plaques were manifested by Forced Vital Capacity in excess of 50-percent predicted, Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method in excess of 40-percent predicted, and no findings consistent with maximum exercise capacity being less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, cor pulmonale, pulmonary hypertension, or the requirement of outpatient oxygen therapy.  

3.  Since January 15, 2009, bilateral pleural plaques have been manifested by a diagnosis of cor pulmonale and the requirement of outpatient oxygen therapy.  

4.  COPD is not related to service, to include asbestos exposure therein, or to any service-connected disability.  


CONCLUSIONS OF LAW

1.  Reduction of the rating for bilateral pleural plaques due to asbestos exposure from 60 percent to 0 percent was not proper, and the criteria for restoration of a 60 percent rating from April 1, 2008, are met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.343, 3.344, 4.1-4.14, 4.97, Diagnostic Codes (DCs) 6899-6833 (2013).

2.  From April 1, 2008, to January 15, 2009, the criteria for a rating higher than 60 percent for bilateral pleural plaques due to asbestos exposure have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.97, DCs 6899-6833 (2013).

3.  Since January 15, 2009, the criteria for a rating of 100 percent for bilateral pleural plaques due to asbestos exposure are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.97, DCs 6899-6833 (2013).

4.  COPD was not incurred in service and is not proximately due to or a result of any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to his claims.  

Rating Restoration Claim

The substantive requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  With respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  

Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting the change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 3.344(c), 4.1, 4.2, 4.10, 4.13.

Rating reductions necessarily involve a comparative analysis of the evidence utilized to establish the level of disability prior to the proposed reduction, and the evidence which serves as the basis for the proposed reduction.  The evidence of record must demonstrate improvement in the level of disability and that such improvement will likely continue.  A reduction may not be based solely on a determination that the schedular criteria for the lower rating are more appropriate.

After a review of the all of the evidence in this case, the Board finds that reduction of the rating for bilateral pleural plaques due to asbestos exposure from 60 percent to 0 percent was not proper, and a restoration of the 60 percent rating is warranted.  

Historically, in August 2002, the RO granted service connection for asbestosis.  A noncompensable rating was assigned pursuant to DC 6833, effective July 18, 2001.  In February 2003, the RO recharacterized the disability as bilateral pleural plaques due to asbestos exposure and assigned a 10 percent rating by analogy to DC 6833, also effective July 18, 2001.  In the March 2005 rating decision on appeal, the RO denied a rating in excess of 10 percent for bilateral pleural plaques due to asbestos exposure.  

The Veteran does not contend, and the evidence does not reflect, any failure in compliance with the procedural requirements for rating reductions.  The proper procedure was followed for notifying him of the bases for the reduction, affording him a pre-reduction hearing, and affording him the opportunity to submit evidence, and he does not contend otherwise.  See 38 C.F.R. § 3.105.  

The rating reduction in this case was based principally on the finding of an April 2007 VA examiner that the Veteran had no functional impairment associated with bilateral pleural plaques, and that his pulmonary symptoms were due exclusively to cardiomyopathy and COPD.  At the time of the Board's initial February 2009 decision, the record contained multiple disparate findings regarding the attribution of symptoms between the nonservice-connected COPD and the service-connected bilateral pleural plaques due to asbestos exposure.  

The Veterans Claims Court described the medical evidence on this question as "a confusing string of apparent contradictions," noting that there was no explanation as to what definition of "asbestosis" had been employed in the various medical reports, and it was not clear how the Veteran could have asbestos-related plaques in his lungs and still not have asbestosis.  

The Board obtained a VA specialist opinion as a response to the Memorandum Decision.  In January 2012, a VA pulmonologist found it more likely than not that the Veteran did not have asbestosis; however, the pulmonologist noted evidence of septal thickening on a CT which caused him to "temper my opinion somewhat," and he later added a caveat to the earlier more definitive finding did not have asbestosis, noting that the Veteran did not have "significant disabling asbestosis."  

Although he acknowledged that the Veteran did have a significant asbestos exposure based on occupational history and the presence of pleural plaques, the pulmonologist noted that (1) a chest CT from February 2008 did not show parenchymal lung disease consistent with asbestos, and that (2) pulmonary function testing from February 2007 did not show a reduction in total lung capacity as would be seen with asbestosis.  The January 2012 VA pulmonologist's statements regarding tempering his opinion and the apparent ambiguity between his finding of no asbestosis and no significant disabling asbestosis were the bases for the November 2012 Joint Motion.  

Subsequently, the Veteran submitted additional private treatment records.  In a July 2013 opinion, his private physician, also a pulmonologist, commented on the January 2012 VA opinion.  Challenging the finding of the VA pulmonologist that pulmonary function testing from February 2007 did not show a reduction in total lung capacity, the private pulmonologist noted that the results of a February 2013 pulmonary function test show severely decreased lung volumes.  

Regarding the finding of the VA pulmonologist that a chest CT from February 2008 did not show parenchymal lung disease, the private pulmonologist noted that a July 2006 CT shows a finding of peripheral interstitial lung disease suggestive of prior asbestos exposure.  Thus, the findings of the private pulmonologist, based on evidence not available to the VA pulmonologist, directly undercut the two bases provided for the opinion of the VA pulmonologist.  

While additional evidentiary development could be conducted in the goal of greater certainty on this matter, the Board finds that this is not necessary.  The opinion of the Veteran's private pulmonologist is competent and credible evidence that the Veteran not only has pleural plaques, for which he is service-connected, but also has significant pleural disease associated with these plaques.  

The Veteran's private pulmonologist has stated that he has treated the Veteran since 2002, and the Board finds it significant that he is directly familiar with the Veteran's symptomatology, treatment, and medical history.  To the extent of any remaining doubt regarding the attribution of substantial pulmonary impairment to the Veteran's service-connected pleural plaques, such doubt is resolved in the Veteran's favor.  

The RO's decision to reduce the rating for bilateral pleural plaques due to asbestos exposure to 0 percent was not based on a finding that his symptoms had improved, but was based on the opinion of an April 2007 VA examiner that the Veteran had no functional impairment due to bilateral pleural plaques, and that his symptoms are due to exclusively to cardiomyopathy and COPD.  There is no other basis provided by the RO for the rating reduction.  

The Veterans Court has since found that the April 2007 VA examination was inadequate for the purpose of a rating reduction.  As the January 2012 VA opinion obtained by the Board in response to the Veterans Court's decision is accorded less probative weight than the opinion of the Veteran's private pulmonologist for the reason that the VA pulmonologist did not have significant evidence before him, the Board's analysis as to the propriety of the reduction is complete.  

While at least a portion of the 60 percent rating was in effect for more than 5 years, it cannot be said either that there was an improvement in the service-connected disability at the time of the reduction and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work, or that there was sustained material improvement under the ordinary conditions of life.  As such, the reduction was not proper, and a restoration of the 60 percent rating effective April 1, 2008 is warranted.  

Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by the diagnostic codes.  38 C.F.R. § 4.27 (2012).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the claimant's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

When a claimant is awarded service connection and assigned an initial rating, separate ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial rating is assigned).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the Veterans Court extended entitlement to staged ratings to claims for increased ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The General Rating Formula for Interstitial Lung Disease (DCs 6825 through 6833) provides a 100 percent rating where Forced Vital Capacity (FVC) is less than 50-percent predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is less than 40-percent predicted, or; maximum exercise capacity is less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; there is cor pulmonale or pulmonary hypertension, or; the individual requires outpatient oxygen therapy.  A 60 percent rating is available where for FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  

The Veteran testified that he became short of breath when walking, raking leaves, or shoveling snow, and that his breathing was particularly bad in the extreme cold and extreme heat.  He testified that he smoked about 50 packs of cigarettes a year.

Of note, service connection is not in effect for COPD, and indeed, elsewhere in this decision, service connection is specifically denied for COPD.  The Board acknowledges that it is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

While there are a multitude of conflicting opinions regarding attribution of symptoms in this case, none provides a reliable basis for the Board to determine that any particular respiratory symptomatology or clinical finding can be excluded from consideration in establishing a rating for the service-connected bilateral pleural plaques due to asbestos exposure.  The Board has therefore attributed all potentially service-connected respiratory symptoms to bilateral pleural plaques due to asbestos exposure in considering whether an increased rating is warranted.  

After a review of all of the evidence, the Board finds that the criteria for a 100 percent rating were met effective January 15, 2009.  This is based in part on the fact that a prescription for outpatient oxygen was provided to him on January 15, 2009.  Although, at the January 2009 hearing, he testified that he was not on oxygen therapy, the record shows that the prescription for outpatient oxygen was written 2 days after the hearing and it indicates that he was advised to use 2 lpm of oxygen for 16 hours per day.  

In addition, a June 2010 letter of medical necessity indicates a diagnosis of cor pulmonale.  That letter notes that home oxygen delivery equipment was being provided to maintain oxygen saturation levels at rest and during all activities of daily living, which cannot be accomplished without supplemental oxygen.  This was described as medically necessary on a long term basis to prevent the Veteran from becoming hypoxic.  

As a diagnosis of cor pulmonale and the necessity for outpatient oxygen therapy each provides an independent bases for the assignment of a 100 percent rating, this evidence demonstrates that the Veteran's respiratory disability increased in severity around the time of the January 15, 2009, prescription for outpatient oxygen therapy.  Based on this evidence, a 100 percent rating is warranted as of that date.  

Prior to that date, the evidence (hearing testimony) reveals that the Veteran was not using oxygen therapy, and there are no diagnoses of cor pulmonale or pulmonary hypertension.  There is also no evidence showing a maximum exercise capacity of less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation.  

The clinical evidence pertinent to the period from April 1, 2008, to January 15, 2009, includes an August 2007 VA examination pulmonary function test which shows that FVC was 84 percent predicted before bronchodilator and 83 percent predicted after bronchodilator.  DLCO (SB) was 48.6 percent predicted.  Regarding exercise capacity, an April 2007 VA examination reveals that the Veteran could walk indefinitely on level ground.  

A private pulmonary function test dated December 2007 reveals that the FVC value had decreased to of 57 percent predicted pre-bronchodilator and 52 percent predicted post-bronchodilator.  The private test results do not include a finding for DLCO (SB), which is the specified value for VA rating purposes.  While DLCOcor, DLCOunc, and DL/VA are provided, these are not equivalent tests and cannot be used for rating purposes.  

A private pulmonary function test dated January 2009 reveals that FVC had further decreased to 50 percent predicted pre-bronchodilator and 44 percent predicted post-bronchodilator.  However, a private pulmonary function test of February 2013 reveals higher FVC values of 62 percent predicted pre-bronchodilator and 68 percent predicted post-bronchodilator.  Thus, the pulmonary function test results from April 1, 2008, to January 15, 2009, were not at the levels specified for a 100 percent rating.  

For these reasons, the Board finds that a 100 percent rating is warranted for bilateral pleural plaques due to asbestos exposure effective January 15, 2009; however, the weight of the evidence is against a rating in excess of 60 percent from April 1, 2008, to January 15, 2009.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against the claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2013), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

In this case, the Board finds that the schedular rating criteria contemplate the symptoms associated with the Veteran's service-connected bilateral pleural plaques due to asbestos exposure.  The criteria specifically provide for ratings based precise measurements of pulmonary function.  The 60 percent rating assigned from April 1, 2008, to January 15, 2009, contemplates the symptoms of shortness of breath with exercise, which is the Veteran's primary complaint.  Such factors are explicitly part of the schedular rating criteria.  

Because the schedular rating criteria are adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 

Service Connection Claim

VA law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection on a direct basis generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain specific conditions are considered chronic diseases under VA Law; however, COPD is not among these.  Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App.439, 448 (1995).  

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that COPD is not related to service or to any service-connected disability.  

The Veteran does not contend that he had COPD in service or for decades after service.  Service treatment records are negative for complaints of or treatment for respiratory symptomatology.  X-rays of the chest taken in July 1953, August 1954, and October 1954 revealed essentially negative findings of the chest, and clinical evaluation of the Veteran's lungs and chest was normal at the time of his May 1956 separation examination.  

The post-service medical evidence of record documents a current diagnosis of COPD, first noted at the time of a June 2002 VA examination.  The Veteran did not report any complaints related to his respiratory functioning at the time of an August 1964 VA examination, conducted approximately eight years after his discharge from service.  And at the time of that examination, chest x-ray showed that his heart and lungs were within normal limits; examination of the respiratory system showed resonance to percussion and no cough or rales; and no diagnosis relevant to the Veteran's respiratory system was made.  

In addition, during those VA examinations, the Veteran indicated that he had had symptoms since approximately the early 1980s.  See June 2002 VA examination report; June 2006 VA examination report.  Thus, the weight of evidence demonstrates no in-service onset of COPD.  As COPD is not listed under 38 C.F.R. § 3.309(a), the presumption of service connection and the provisions regarding chronicity and continuity of symptomatology are not applicable.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The question to be resolved in this case, therefore, is the etiology of the Veteran's COPD.  

The only clinical evidence which even nominally supports the claim is a December 2007 letter provided by the Veteran's private pulmonologist, who reported that he was treating the Veteran for advanced COPD, pulmonary and pleural asbestosis.  In the concluding paragraph, he opined that the present pulmonary illnesses mentioned above were more likely than not caused by exposure to asbestos in service.  

A January 2012 opinion provided by a VA pulmonologist states simply that asbestos exposure does not cause COPD.  A June 2006 VA examiner determined that the Veteran's COPD was not related to asbestos exposure but was secondary to ongoing tobacco use.   A March 2008 VA examiner also determined that COPD was caused by the Veteran's extensive history of tobacco use and not by his exposure to asbestos.  The June 2006 and March 2008 opinions were based on review of CT imaging reports specific to the Veteran as well as the Veteran's reported history of smoking.  

The Board acknowledges that none of the opinions is particularly well explained.  The opinion of the Veteran's private pulmonologist provides no rationale whatsoever.  The January 2012 VA pulmonologist's finding provides a rationale, that there is no causal connection between asbestos exposure and COPD, but provides no actual opinion as to the cause of the Veteran's COPD.  The June 2006 and March 2008 VA examiners provided a minimal rationale in that the Veteran's COPD is associated with tobacco use.  

The Board finds the combined opinions of the VA examiners and the VA pulmonologist to be the most persuasive evidence on this question.  The opinion of the Veteran's private pulmonologist is less persuasive than the VA opinions because he did not mention the Veteran's 50-year history of tobacco use at all.  Moreover, he made no attempt to distinguish between and among the various respiratory diagnoses, treating them as though there was no difference in causation.  Indeed, the same pulmonologist's July 2013 opinion, discussed in detail above, clearly acknowledges that asbestosis and COPD have different causes and different clinical presentations.  

Service connection is also not warranted for COPD on a secondary basis.  The Veteran is service-connected for bilateral pleural plaques due to asbestos exposure.  It has firmly been established that the Veteran's presumed exposure to asbestos during service resulted in the development of these pleural plaques.  As noted above, however, there are several probative medical opinions of record that have determined that COPD resulted from a history of smoking.  The opinion of the Veteran's private pulmonologist purports to link COPD to asbestos exposure, it does not address a secondary service connection etiology.   

Similarly, there is no evidence that the Veteran's service-connected bilateral pleural plaques aggravated his COPD, and the Veteran has not asserted that there was aggravation.  

As the evidence deemed most persuasive by the Board establishes no etiological relationship between the Veteran's COPD and service or the service-connected bilateral pleural plaques, service connection is not warranted and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  

Duties to Notify and Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

As the Board is granting the complete benefit sought regarding the rating restoration claim, the claim is substantiated and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Regarding the service connection claim, the notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Veterans Claims Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The Veteran was provided notice specific to his claim for service connection for COPD in a January 2006 letter.  Additional notice was sent by letter dated March 2006.  The claims were readjudicated in a June 2006 statement of the case and a January 2007 supplemental statement of the case.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2013).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the hearing, the basis for the RO's denial of the claim was discussed and the Veteran's symptomatology was discussed in detail.  Testimony concerning his level of impairment and theory of entitlement were elicited.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, to include private treatment records, afforded him physical examinations, obtained medical opinions as to the nature of his disabilities, and afforded him the opportunity to give testimony.  

The Board acknowledges that an opinion was not obtained regarding the specific question of aggravation of the service-connected bilateral pleural plaques due to asbestos exposure by the nonservice-connected COPD.  The Board finds that such an opinion is not necessary.  Neither the Veteran nor any clinician has claimed or suggested that one respiratory disability has aggravated the other, nor is there any suggestion as to the mechanism of such aggravation.  As there is no assertion of aggravation or suggestion that aggravation may have occurred, the Board finds that remanding this claim for an opinion would not reasonably be expected to avail the Veteran or aid the Board's inquiry, and would only serve to unnecessarily delay a decision.  See Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and he has not contended otherwise.  Moreover, the record shows that he was represented by a Veteran's Service Organization throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 






	(CONTINUED ON NEXT PAGE)



ORDER

Restoration of the 60 percent rating for bilateral pleural plaques due to asbestos exposure effective April 1, 2008, is granted. 

From April 1, 2008, to January 15, 2009, a rating in excess of 60 percent for bilateral pleural plaques is denied. 

Since January 15, 2009, a 100 percent rating for bilateral pleural plaques is granted.  

Service connection for COPD, including as secondary to bilateral pleural plaques due to asbestos exposure, is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


